Citation Nr: 9906873	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from November 1953 until March 
1961.  The veteran is claiming service connection for 
multiple sclerosis.  A review of the record shows that he was 
previously denied service connection for multiple sclerosis 
in a January 1990 Board decision.  He later attempted to 
reopen his claim on several occasions.  In June 1993, the RO 
notified him that the claim was not reopened.  The RO also 
notified him in December 1994 of a rating decision in that 
same month that had denied service connection for multiple 
sclerosis.  The RO notified him in September 1995 of a rating 
decision in that same month that confirmed the earlier denial 
of service connection for multiple sclerosis.  The veteran 
filed a notice of disagreement in October 1995.  Neither the 
October 1995 statement of the case (SOC), nor the rating 
decisions, nor the supplemental SOC (SSOC) in February 1997 
and January 1998 discuss whether new and material evidence 
has been submitted to reopen the claim.  

Accordingly, this case is REMANDED for the following action: 

The RO should consider whether the claim 
for service connection for multiple 
sclerosis has been reopened and, if so, 
whether the claim is well-grounded and, 
if so, whether it may be granted.  See 
Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999).  The SSOC should 
include the law and regulations 
concerning the reopening of claim and a 
discussion of the decision concerning 
reopening reached by the RO, and any 
further RO decision concerning the claim, 
if it is reopened by the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


